Citation Nr: 0836281	
Decision Date: 10/22/08    Archive Date: 10/27/08

DOCKET NO.  08-13 250	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Whether new and material evidence has been received 
sufficient to reopen a claim for service connection for an 
acquired psychiatric disorder on a direct basis.

2.  Entitlement to service connection for an acquired 
psychiatric disorder as secondary to service-connected 
tinnitus.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Paul S. Rubin, Associate Counsel




INTRODUCTION

The veteran had active military service from March 1971 to 
July 1974.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an October 2006 rating decision issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.  

The Board notes that the veteran requested a hearing before a 
Veterans Law Judge at the RO (Travel Board hearing) in his 
May 2008 substantive appeal (VA Form 9).  However, he 
withdrew that request by way of statement submitted by his 
representative in July 2008.  See 38 C.F.R. § 20.704(e) 
(2007).  

The veteran's representative has characterized the issue on 
appeal as service connection for an acquired psychiatric 
disorder on a secondary basis only.  However, in a June 2006 
statement and in his November 2006 notice of disagreement 
(NOD), the veteran also asserted that his current acquired 
psychiatric disorder began during service and is directly 
related to service.  Further, the RO as well has addressed 
service connection on both a direct and secondary basis 
throughout the appeal.  VA must fully and sympathetically 
develop a veteran's claim to its optimum, and that requires 
VA to determine all potential claims raised by the evidence, 
applying all relevant laws and regulations.  Moody v. 
Principi, 360 F.3d 1306, 1310 (Fed. Cir. 2004).  In addition, 
the United States Court of Appeals for Veterans Claims 
(Court) has clarified that an appellant's alternate theories 
of entitlement to service connection are encompassed within a 
single claim.  See Roebuck v. Nicholson, 20 Vet. App. 307 
(2006); see also Bingham v. Principi, 18 Vet. App. 470, 474 
(2004), aff'd 421 F.3d 1346 (Fed. Cir. 2005).  In Schroeder 
v. West, 212 F.3d 1265, 1271 (Fed. Cir. 2000), the Federal 
Circuit held that VA's duty to assist attaches to the 
investigation of all possible in-service causes of a 
disability, including those unknown to the veteran. 

With regard to service connection for an acquired psychiatric 
disorder on a direct basis, the RO originally denied service 
connection for a nervous condition in a November 1981 rating 
decision.  The RO notified the veteran of that decision and 
apprised him of his procedural and appellate rights, but he 
did not initiate an appeal.  Therefore, that decision is 
final and binding on him based on the evidence then of 
record.  38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.160(d), 20.200, 20.302, 20.1103 (2007).  The Board has 
construed a June 2006 statement submitted by the veteran as a 
petition to reopen his claim for service connection for an 
acquired psychiatric disorder.  As such, a new and material 
evidence analysis is warranted on the issue of direct service 
connection.  In this regard, the Board has jurisdictional 
responsibility to determine whether a claim previously denied 
by the RO is properly reopened.  See Jackson v. Principi, 265 
F.3d 1366 (Fed. Cir. 2001) (citing 38 U.S.C.A. §§ 5108, 
7105(c)).  That is, the Board must initially determine on its 
own whether there is new and material evidence to reopen the 
claim for service connection for an acquired psychiatric 
disorder before proceeding to the merits of the underlying 
service connection issue.  

In any event, before proceeding to the merits of both issues 
on appeal, including whether new and material evidence has 
been submitted, this case is REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the appellant if further action is required.


REMAND

Before addressing the merits of both claims at issue, the 
Board finds that additional development of the evidence is 
required.

First, with regard to the new and material evidence claim, in 
Kent v. Nicholson, 20 Vet. App. 1, 10-11 (2006), the Court 
held that the Veterans Claims Assistance Act (VCAA) notice 
requirements in regard to new and material evidence claims 
require VA to send a specific notice letter to the claimant 
that: (1) notifies him or her of the evidence and information 
necessary to reopen the claim (i.e., describes what is meant 
by new and material evidence); (2) identifies what specific 
evidence is required to substantiate the element or elements 
needed for service connection that were found insufficient in 
the prior denial on the merits; and (3) provides general VCAA 
notice for the underlying service connection claim.  The June 
2006 VCAA letter sent to the veteran fails to address the 
underlying service connection claim on a direct basis and is 
not compliant with Kent, supra, as to the threshold new and 
material evidence issue.  A new VCAA letter from the RO (AMC) 
is required to correct these deficiencies.  Furthermore, this 
letter should comply with Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007), specifically advising him that a 
downstream disability rating and an effective date will be 
assigned if either of his service connection claims is 
granted. 

Second, the veteran must be scheduled for a VA examination to 
obtain a medical opinion concerning the etiology of his 
current psychiatric disorder(s) on the basis of in-service 
incurrence, as well as on the basis of whether any current 
psychiatric disorder is secondary to his service-connected 
tinnitus. 38 U.S.C.A. § 5103A(d) and 38 C.F.R. § 3.159(c)(4).  
See also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In 
this regard, there is some evidence suggestive of a secondary 
relationship.  A VA psychological progress note dated in 
September 2006 emphasized that the veteran must find ways to 
psychologically cope with his service-connected tinnitus.  
Furthermore, as to direct service connection, service 
treatment records (STRs) show that from April to June 1973 
the veteran was referred to a military mental health clinic 
for psychosomatic issues pertaining to medical complaints, 
but that he did not show up for his scheduled appointment.  
Within one year of discharge from service, he was also 
treated for nervousness, memory problems, and possible 
anxiety neurosis, receiving VA mental health counseling in 
1974 and 1975.  However, a January 1975 VA neuropsychiatric 
examination determined he had a passive-aggressive 
personality, as no "significant" psychiatric disorder was 
identified.  

In sum, in light of the above evidence and the Court's recent 
decision in McLendon, a VA medical examination and opinion is 
required in this case to determine the nature and etiology of 
any current acquired psychiatric disorder(s).      



Accordingly, the case is REMANDED for the following action:

1.	As to the new and material evidence 
claim, send the veteran a corrective 
VCAA notice that is compliant with 
Kent v. Nicholson, 20 Vet. App. 1, 10-
11 (2006).  Specifically, this letter 
should (1) describe what new and 
material evidence is under the current 
standard set forth under 38 C.F.R. 
§ 3.156(a) (2007); (2) identify what 
specific evidence is required to 
substantiate the element or elements 
needed for service connection that 
were found insufficient in the prior 
denial on the merits in November 1981 
(i.e., in order to reopen his acquired 
psychiatric disorder claim, he must 
submit evidence of a psychological 
disorder during service or of a 
psychosis within one year of service, 
or competent medical evidence linking 
any current psychological disorder to 
his military service; and (3) provide 
general VCAA notice for the underlying 
service connection claim.  This letter 
must also comply with Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), 
aff'd sub nom. Hartman v. Nicholson, 
483 F.3d 1311 (2007), in terms of 
apprising him that a disability rating 
and an effective date will be assigned 
if either of his service connection 
claims is granted.

2.	Then arrange for him to undergo a VA 
psychiatric examination, by an 
appropriate specialist, to determine 
the nature and etiology of any current 
acquired psychiatric disorder.  The 
veteran is hereby advised that failure 
to report for his scheduled VA 
examination, without good cause, may 
have adverse consequences for his 
claim.  The examination should include 
any diagnostic testing or evaluation 
deemed necessary.  And the claims 
file, including a complete copy of 
this remand, must be made available 
for review of his pertinent medical 
history - including, in particular, 
the records of any treatment in 
question.  Based on a physical 
examination and comprehensive review 
of the claims file, the examiner is 
asked to provide an opinion responding 
to the following questions:  

(A)	Is it at least as likely as 
not (50 percent or more 
probable) that any current 
acquired psychiatric disorder 
began during or is otherwise 
directly related to his 
military service.  The 
examiner's attention is 
specifically directed to the 
fact that STRs show that from 
April to June 1973, the 
veteran was referred to a 
military mental health clinic 
for psychosomatic issues 
pertaining to medical 
complaints, but that he did 
not show up for his scheduled 
appointment.  

(B)	Is it at least as likely as 
not (50 percent or more 
probable) that any current 
psychosis was present within 
one year of his discharge 
from service in July 1974?  
The examiner's attention is 
specifically directed to the 
fact that within one year of 
discharge from service, he 
was treated for nervousness, 
memory problems, and possible 
anxiety neurosis, receiving 
VA mental health counseling 
in 1974 and 1975.  For 
purposes of making this 
determination, a recently 
issued definition of a 
psychosis includes the 
following disorders: brief 
psychotic disorder; 
delusional disorder; 
psychotic disorder due to 
general medical condition; 
psychotic disorder, not 
otherwise specified; 
schizoaffective disorder; 
schizophrenia; 
schizophreniform disorder; 
shared psychotic disorder; 
and substance-induced 
psychotic disorder.  See 38 
C.F.R. § 3.384.  

(C)	Is it at least as likely as 
not (50 percent or more 
probable) that any current 
acquired psychiatric disorder 
is proximately due to, or is 
permanently aggravated by, 
his service-connected 
tinnitus?  The examiner's 
attention is specifically 
directed to a VA 
psychological progress note 
dated in September 2006 
indicating the veteran must 
find ways to psychologically 
cope with his service-
connected tinnitus.

      The term "at least as likely as 
not" does not mean within the realm 
of medical possibility, but rather 
the weight of medical evidence both 
for and against a conclusion is so 
evenly divided that it is as 
medically sound to find in favor of 
that conclusion as it is to find 
against it.  The examiner should 
discuss the rationale of the opinion, 
whether favorable or unfavorable, 
based on the findings on examination 
and information obtained from review 
of the record.  If the examiner is 
unable to provide the requested 
opinion, please expressly indicate 
this and discuss why this is not 
possible or feasible.

3.	Then, after completing the above 
development and giving the veteran 
time to respond to the additional 
VCAA notice, readjudicate his new and 
material evidence and secondary 
service connection claims in light of 
any additional evidence received 
since the April 2008 statement of the 
case (SOC).  If either claim is not 
granted to his satisfaction, send him 
and his representative a supplemental 
SOC (SSOC) and give them an 
opportunity to respond to it before 
returning the file to the Board for 
further appellate consideration.  

The veteran has the right to submit additional evidence and 
argument on matters the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



